EXHIBIT ECRV Hanover Hospitality Leaseco, LLC ECRV Clinton Leaseco, LLC ECRV FM Leaseco, LLC Combined Financial Statements December 31, 2007 and 2006 ECRV Hanover Hospitality Leaseco, LLC ECRV Clinton Leaseco, LLC ECRV FM Leaseco, LLC Table of Contents December 31, 2007 and 2006 and ECRV Hanover Hospitality Leaseco, LLC for the period June 16, 2006 (date of inception) to December 31, 2007 ECRV Clinton Leaseco, LLC for the period March 08, 2007 (date of inception) to December 31, 2007 ECRV FM Leaseco, LLC for the period May 10, 2007 (date of inception) to December 31, 2007 Report of Independent Registered Public Accounting Firm 1 Combined Balance Sheets 2 Combined Statements of Operations 4 Combined Statements of Member’s Equity 5 Combined Statements of Cash Flows 6 Notes to the Combined Financial Statements 7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Sole Director and Sole Member ECRV Hanover Hospitality Leaseco, LLC ECRV Clinton Leaseco, LLC ECRV FM Leaseco, LLC We have audited the accompanying combined balance sheets of ECRV Hanover Hospitality Leaseco, LLC, ECRV Clinton Leaseco, LLC, and ECRV FM Leaseco, LLC. (collectively, “the Companies)(single-member limited liability companies) as of December 31, 2007 and 2006, and the related combined statements of operations, member’s equity, and cash flows for the following periods; ECRV Hanover Hospitality Leaseco, LLC for the period June 16, 2006 (date of inception) to December 31, 2007. ECRV Clinton Leaseco, LLC for the period March 08, 2007 (date of inception) to December 31, 2007. ECRV FM Leaseco, LLC for the period June 10, 2007 (date of inception) to December 31, 2007. These combined financial statements are the responsibility of the Companies management.
